In an action by licensed real estate brokers to enjoin the Secretary of State of the State of New York from enforcing an order made by him on July 8, 1971, prohibiting solicitation for listings of properties for purchase or sale in the East Flatbush-Crown Heights area in Brooklyn, in addition to other areas not involved in this appeal, petitioners appeal from a judgment of the Supreme Court, Kings County, entered July 11, 1974, which, after a nonjury trial, dismissed the complaint and declared the order valid. Judgment affirmed, with costs. In affirming, we interpret the order to mean that a willing seller *870within the area named may list his real property with any licensed broker for sale to any bona fide purchaser. The sole aim of the order is to prohibit the pernicious practice of "block busting”. Pursuant to such a listing a broker may employ any and all of the customary and conventional media to effectuate a sale. We interpret the provision in the order "that all solicitation be and is hereby prohibited until further notice” to mean that the prohibition shall be in effect for such reasonable time as will bring about a successful abatement of the "block busting” practice and tactics and is without prejudice to an application by plaintiffs to the Secretary of State to rescind his order upon a showing that the conditions complained of no longer exist. Martuscello, Acting P. J., Cohalan, Christ, Munder and Shapiro, JJ., concur. [78 Misc 2d 298.]